DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/874713 on June 14, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 14 and 20 have been amended.  Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “an interrupt module that updates one or more I/O interrupt management structures for the logical partition in connection with migration of the logical partition to the second host device such that the logical partition after the migration receives I/O interrupt information from the second physical I/O adapter and not the first physical I/O adapter without the logical partition being aware of the switch to the second physical I/O adapter”, in Claims 1, 14 and 20; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.


Prior Art Made of Record

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Fujibayashi et al. (U.S. Patent Application Publication No. 2005/0193180 A1), hereinafter “Fujibayashi”.  Fujibayashi is cited on PTO-892 filed 8/26/2022.
	Fujibayashi: ¶ 30 teaches that synchronization between the replication pairs is suspended in time to interrupt host input/output (I/O) operations.

Although conceptually similar to the claimed invention of the instant application, Fujibayashi does not teach that the migration of a logical partition is masked.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dice et al. (US Patent 7,178,062) teaches an I/O interruption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114